ORDER
PER CURIAM.
Dennis Nash appeals the judgment of the motion court dismissing his Rule 29.15 motion without an evidentiary hearing. The motions to file “exhibits” out of time, taken with this ease, are denied. The findings of the motion court were not clearly erroneous, and we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).